DETAILED ACTION
This communication is responsive to the application # 16/860,900 filed on April 28, 2020. Claims 1-20 are pending and are directed toward SYSTEM FOR EVALUATION AND WEIGHTING OF RESOURCE USAGE ACTIVITY.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


 Claims 1-6, 8-13, and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Alavandar et al. (US 2011/0265162, Pub. Date: Oct. 27, 2011), hereinafter referred to as Alavandar.
As per claim 1, Alavandar teaches a system for evaluation and weighting of resource activity data (holistic risk-based identity establishment for eligibility determinations in context of an application. Alavandar, [0001]), the system comprising:
Any combination of one or more computer usable or computer readable medium(s) may be utilized. Alavandar, [0020]);
at least one communication device (In the context of this document, a computer-usable or computer-readable medium may be any medium that can contain, store, communicate, propagate, or transport the program for use by or in connection with the instruction execution system, apparatus, or device. Alavandar, [0020]);
at least one processing device operatively coupled to the at least one memory device and the at least one communication device, wherein executing the computer-readable program code (The program code may execute entirely on the user's computer, partly on the user's computer, as a stand-alone software package, partly on the user's computer and partly on a remote computer or entirely on the remote computer or server. In the latter scenario, the remote computer may be connected to the user's computer through any type of network, including a local area network (LAN) or a wide area network (WAN), or the connection may be made to an external computer, Alavandar, [0021]) is configured to cause the at least one processing device to:
establish a communicable link to a user device via a user application (In system 100, a user 110 interacting with an application 122 can trigger event 118 to be communicated to service oriented architecture (SOA) environment 130. Alavandar, [0025]);
receive a request from the user device to enroll a user in the system for evaluation and weighting of resource activity data (For instance, a user 110 enrolling in a healthcare program via a Web site of a healthcare provider can initiate an identity validation event to verify the identity of user 110. Alavandar, [0025]);
SOA environment 130 can perform risk-based individual identification verification and a separate eligibility determination (which generates an eligibility risk) in response to user 110 interaction with application 122. Alavandar, [0025]);
receive resource activity data from the user device (That is, user 110 identity 116 can be associated with a collection of data ( e.g., case 128) able to identify a user 110 and determine user 110 request. In one embodiment, case 128 can store information regarding a user 110 requesting enrollment in a service and/or benefits program. Alavandar, [0027]);
identify evaluation criteria for the resource activity data by detecting commonalities in metadata associated with the resource activity data and one or more historical data (Application specific and case specific values can be defined for a set of different identity artifacts, where each identity artifact is a type of artifact for determining an identity of a user. Application specific and case specific values representing configurable eligibility criteria can be defined and stored. Application specific and case specific values representing factors (such as primary and secondary factors) for security risk computations can be stored. Application specific and case specific rules can be defined for calculating identity scores, eligibility scores, and security risks scores. Alavandar, [0008]); and 
calculate an evaluation score for the user, wherein the evaluation score is generated by combining the evaluation criteria (Statements 176 can be utilized by environment 130 components and/or human agents to perform end-to-end-risk-based assessments for identity establishment and eligibility determinations with respect to case specific criteria and application specific requirements. For instance, environment 130 can be used simultaneously by multiple applications 122 for determining identity and establishing eligibility for multiple service/benefits programs. Alavandar, [0035]).
As per claim 2, Alavandar teaches the system of claim 1, wherein enrolling the user further comprises requesting authorization from the user to access resource activity data from one or more third parties (Alavandar, [0031], [0027]).
As per claim 3, Alavandar teaches the system of claim 1, wherein historical data is received from one or more multiple communication channels, and further comprises data regarding recent events, anomalies, reported malfeasant activity, reported data breaches, and known vulnerabilities associated with particular merchants, resource channels, or resource accounts (Alavandar, [0054]).
As per claim 4, Alavandar teaches the system of claim 1, wherein evaluation criteria further comprises a weighted percentage value calculated based on potential or actual loss associated with one or more historical data (Alavandar, [0057]).
As per claim 5, Alavandar teaches the system of claim 1, further configured to determine reward eligibility based on the evaluation score for the user, wherein a higher evaluation score corresponds to a broader eligibility for rewards (Alavandar,[0046]- [0048]).
As per claim 6, Alavandar teaches the system of claim 5, further configured to push an reward alert to the user via the user application, wherein the reward alert includes information indicating the user's evaluation score and reward eligibility (Alavandar, [0050]).
Claims 8-13, and 15-19 have limitations similar to those treated in the above rejection, and are met by the references as discussed above, and are rejected for the same reasons of anticipation as used above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over over Alavandar et al. (US 2011/0265162, Pub. Date: Oct. 27, 2011), in view of Meshach et al. (Application of Geo-Location-Based Access Control in an Enterprise Environment, I. J. Computer Network and Information Security, 2018, 1, 36-43), hereinafter referred to as Alavandar and Meshach.
As per claim 7, Alavandar teaches the system of claim 1, further configured to generate a preemptive alert and push the alert to the user via the user application (Alavandar, [0051]), but does not teach geolocation, Meshach however teaches wherein generating the preemptive alert comprises; receiving data from the user device or a third party indicating a geolocation for user corresponds to a geolocation of a merchant associated with relatively low evaluation criteria based on historical data; and generating a warning message that conducting a resource transfer with the merchant may incur a lower evaluation score for the user (A new user is required to register during which his/her credentials such as name, sex, email, phone numbers, security questions are obtained, after which the users systems coordinates are obtained and stored. This login credentials and the coordinates must match for login to the enterprise servers to be successful. a registered user provides a correct username and password and is then required share the location of his/her computer, in case the coordinates obtained from the PC being used to login doesn't correspond with the registered coordinate associated with the account, access is denied. if the login credentials matches as well as the physical coordinates of the system, then the system checks if it is working hours, if it is not working hours, the system automatically contacts an administrator who can then permit or reject a login. A representation of the system login page is shown in the figure 2. Meshach, page 40).
Alavandar in view of Meshach are analogous art to the claimed invention, because they are from a similar field of endeavor of systems, components and methodologies for providing secure communication between computer systems. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Alavandar in view of Meshach. This would have been desirable because one possible method of ensuring that an attacker who obtains the password or gains physical access to the system of an employee does not access the enterprise’s network is via the use of location awareness information, (Meshach, page 36), see also (Alavandar, [0066]).

Claims 14, and 20 have limitations similar to those treated in the above rejection, and are met by the references as discussed above, and are rejected for the same reasons of obviousness as used above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG KORSAK whose telephone number is (571)270-1938.  The examiner can normally be reached on Monday-Friday 7:30am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/OLEG KORSAK/
Primary Examiner, Art Unit 2492